Citation Nr: 0525616	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  00-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right upper lobectomy, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


REMAND

This case was last before the Board in September 2003, when 
it was remanded to the Appeals Management Center (AMC) for 
specific further development.  In this remand, the Board 
directed that the appellant be accorded an official rating 
examination in order to determine the severity of his 
service-connected respiratory disability.  The Board 
specifically directed that the pulmonary function tests given 
to the appellant include FEV-1, FVC, DLCO(SB), and maximum 
oxygen consumption (measured in ml/kg/min).  All of this 
information is needed in order to properly rate an individual 
under Diagnostic Code 6600 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  A rating examination which 
does not include all of these test results, or an explanation 
by the examiner of why the particular test was not indicated, 
cannot be viewed as adequate for rating purposes.  

Unfortunately, the report of the VA respiratory examination 
of the appellant in April/May 2005 does not reflect any 
information concerning the maximum oxygen consumption 
measured in milliliters/kilogram/minute (with 
cardiorespiratory limit), as specifically directed by the 
Board; nor does it reflect any explanation by the examiners 
as to why that particular test was not indicated.  In 
addition, the report of this official examination does not 
reflect answers to the questions specified by the Board in 
the September 2003 remand.  All of this information is needed 
in order to properly rate the appellant's service-connected 
respiratory disability.  The failure to provide this 
information as directed by the Board constitutes a violation 
of due process requiring a remand of this appeal.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
copies of all relevant VA outpatient 
treatment records dating from after 
November 2004 should also be obtained and 
incorporated into the claims file.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  Thereafter, the appellant should be 
afforded a VA examination to determine 
the severity of the service-connected 
residuals of an upper right lobectomy.  
The claims folder must be made available 
to and reviewed by the examiner.  In 
addition, the examination must include 
(a) pulmonary function tests which 
include FEV-1, FVC, DLCO(SB), and maximum 
oxygen consumption (measured in 
ml/kg/min(with cardiorespiratory limit)); 
values for each must be obtained and 
reported or the examiner must indicate 
why a particular test was not clinically 
indicated; (b) the examiner should also 
clarify whether the appellant requires 
outpatient oxygen therapy after a review 
of the relevant outpatient treatment 
records; (c) the examiner should also 
state whether the appellant has pulmonary 
hypertension, any cardiac pathology 
related to his upper right lobectomy in 
1966, and/or any episodes of acute 
respiratory failure; (d) the examiner 
should also provide an opinion as to 
whether the symptoms reported by the 
appellant are supported by objective 
findings; and (e) the examiner should 
express an opinion concerning the impact 
of the service-connected upper right 
lobectomy residuals on the appellant's 
ability to work.  If it is not medically 
feasible to address these questions in 
the appellant's case, the examiner should 
so state for the record.  The rationale 
for all opinions expressed should also be 
included in the report of this 
examination.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  After all appropriate development has 
been completed, and after determining 
that the latest VA examination is 
adequate for rating purposes and includes 
all of the test results required by 
Diagnostic Code 6600 of the Rating 
Schedule, the RO or the AMC should 
readjudicate the current claim based on a 
de novo review of all pertinent evidence.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

